Action for damages for loss of a floating steam hoist sunk as the result of a collision between defendant’s car float and a barge moored to a dock, to which barge the steam hoist was at the time made fast. Appeal from so much of the order of the trial court as sets aside the verdict in plaintiff’s favor on the ground that it was contrary to the weight of the evidence and contrary to law. Order, in so far as *839appealed from, unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Carswell, Scudder and Tompkins, JJ.